DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 10/07/2021.
	Claims 1-2, 4, 8-12 and 17 have been amended.  Overall, claims 1-17 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Terminal Disclaimer
The terminal disclaimer filed on 10/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,443,383 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
2.	The drawings were received on 10/07/2021.  These drawings are acknowledged.
3.	The drawings are objected to under 37 CFR 1.83(a) because there is no connection between the motor 21 and rotor assembly 14 (see the annotation of Fig. 11 below). In other words, how the shaft 18 turns the rotor within the housing 12 of the rotor assembly 14 without the connection of the motor 21 with the shaft 18 of the rotor assembly 14. Appropriate correction is required.

    PNG
    media_image1.png
    523
    541
    media_image1.png
    Greyscale


Claim Objections
4.	Claims 1 to 7 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 4, the term “can be used” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Accordingly, the applicants are suggested to correct as: claim 4, page 4, line 2, “can be used” should be changed to --is used--. Appropriate correction is required.
5.	Claims 10-17 are objected to because of the following informalities: 
	- Claim 10: page 5, line 4, “a second rotational axis” should be changed to -- the second rotational axis” for clarity and consistency of the claim language since claim 10 depends on claim 1.
	- Claim 11: page 5, line 8, “the rotor and axle” should be changed to -- the rotor and an axle--; line 8, “the shaft” should be changed to -- a shaft-- to overcome the lacking antecedent basis for this limitation in the claim.

Claim 12: page 6, line 1, “a shaft” should be changed to -- the shaft--; page 6, line 2, “an axle” should be changed to --the axle-- for clarity and consistency of the claim language since claim 12 depends on claim 11. 	
	Appropriate correction is required.
Claims 5-6 and 13-17 are objected to since they depended from one of the claims 4 and 11-12.

Allowable Subject Matter
6.	Applicants’ amendments filed on 10/07/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-17 are allowed over the prior art of record.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 2) and the applicants’ argument (see Remarks section, pages 8-9), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a rotor comprising a first chamber and pivotable about a second rotational axis, the second rotational axis being perpendicular to the first rotational axis, the first piston member extending across the first chamber to divide the first chamber to form double-acting sub- chambers; the method comprising: rotating the rotor and first piston member around the first rotational axis; and pivoting the rotor about the second rotational axis such that there is a relative pivoting motion 
	- Regarding claim 11: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 5) and the applicants’ argument (see Remarks section, pages 8-9), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a rotor comprising a first chamber and pivotable about a second rotational axis, the second rotational axis being perpendicular to the first rotational axis, the first piston member extending across the first chamber to divide the first chamber to form double-acting sub- chambers, whereby: the rotor and an axle are rotatable with a shaft around the first rotational axis; and the rotor is pivotable about the second rotational axis to permit relative pivoting motion between the rotor and the first piston member as the rotor rotates about the first rotational axis. 
	- Claim 11 and its dependent claims would be allowable if rewritten or amended to overcome the objection as set forth above.
8.	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action. The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue. This will avoid possible delays in the issue process.

Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Welker (U.S.  Patent Application Publication Number .

Conclusion
10.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746